Exhibit UNAUDITED PRO FORMA CONSENSED FINANCIAL DATA On January 7, 2009, Jaco Electronics, Inc. (the “Company”) completed the previously announced sale (the “Transaction”) of certain assets, excluding acconts receivable, used in the Registrant’s business of distributing passive and active electronic components and supporting technology products and services (the Component Business”) to WPG Americas, Inc. (“WPG”).In consideration for the assets purchased, WPG paid the Registrant $6,500,000 in cash and assumed approximately $9,366,000 of accounts payable. The purchase price is subject to a customary post-closing purchase price adjustment. The proceeds from the sale were used for debt repayment. The following unaudited pro forma condensed consolidated financial statement illustrates the effect of the Transaction to the extent that it has not yet been fully reflected in the Company’s historical consolidated financial statements.
